                        Case 20-10166-JTD                          Doc 92            Filed 02/03/20                 Page 1 of 14



                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


 In re
                                                                                                  Chapter 11
 LUCKY’S MARKET PARENT COMPANY, LLC,                                                              Case No. 20-10166 (JTD)
 et al.,1                                                                                         (Jointly Administered)
                                       Debtor.
 --------------------------------------------------------x
 LAURA FORSYTH, on behalf                                                                         Adversary Proceeding
 of herself and on behalf of all others                                                           No.________________
 similarly situated,

                                                       Plaintiff,

                                              v.                                                  CLASS ACTION ADVERSARY
                                                                                                  PROCEEDING COMPLAINT
 LUCKY'S MARKET PARENT COMPANY, LLC,
 LUCKY'S FARMERS MARKET HOLDING
 COMPANY, LLC; LUCKY'S MARKET
 OPERATING COMPANY, LLC; LFM STORES
 LLC,; LUCKY'S FARMERS MARKET, LP;
 LUCKY'S FARMERS MARKET RESOURCE
 CENTER, LLC; LUCKY'S MARKET HOLDING
 COMPANY 2, LLC; LUCKY'S MARKET GP 2,
 LLC; LUCKY'S MARKET 2, LP; LUCKY'S
 MARKET OF LONGMONT, LLC; LUCKY'S
 FARMERS MARKET OF BILLINGS, LLC;
 LUCKY'S FARMERS MARKET OF
 COLUMBUS, LLC; LUCKY'S FARMERS
 MARKET OF ROCK HILL, LLC; LFM
 JACKSON, LLC; LUCKY'S FARMERS
 MARKET OF ANN ARBOR, LLC; LUCKY'S
 MARKET OF GAINESVILLE, LLC; LUCKY'S
 MARKET OF BLOOMINGTON, LLC; LUCKY'S
 MARKET OF PLANTATION, LLC; LUCKY'S
 MARKET OF SAVANNAH, GA, LLC; LUCKY'S
 MARKET OF TRAVERSE CITY, LLC;

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Lucky’s Market Parent Company, LLC
(2055), Lucky’s Farmers Market Holding Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers
Market, LP (0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335),
Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus,
LLC (3379), Lucky’s Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s Market of
Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097),
Lucky’s Market of Traverse, City, LLC (2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
                Case 20-10166-JTD              Doc 92        Filed 02/03/20   Page 2 of 14



 LUCKY'S MARKET OF NAPLES, FL, LLC AND
 SINOC, INC.

                                       Defendants.
 ------------------------------------------------------------------

                CLASS ACTION ADVERSARY PROCEEDING COMPLAINT

        Laura Forsyth (“Plaintiff”) by and through undersigned counsel, on behalf of herself and

all other similarly situated persons, as and for their complaint against Lucky's Market Parent

Company, LLC, Lucky's Farmers Market Holding Company, LLC, Lucky's Market Operating

Company, LLC, LFM Stores LLC, Lucky's Farmers Market, LP, Lucky's Farmers Market

Resource Center, LLC, Lucky's Market Holding Company 2, LLC, Lucky's Market GP 2, LLC,

Lucky's Market 2, LP, Lucky's Market of Longmont, LLC, Lucky's Farmers Market of Billings,

LLC, Lucky's Farmers Market of Columbus, LLC, Lucky's Farmers Market of Rock Hill, LLC,

LFM Jackson, LLC, Lucky's Farmers Market of Ann Arbor, LLC, Lucky's Market of Gainesville,

LLC, Lucky's Market of Bloomington, LLC, Lucky's Market of Plantation, LLC, Lucky's Market

of Savannah, GA, LLC, Lucky's Market of Traverse City, LLC, Lucky's Market of Naples, FL,

LLC, Sinoc, Inc. (“Defendants”), allege as follows:

                                      JURISDICTION AND VENUE

                 1.       This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157, 1331, 1334 and 1367.

                 2.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B) and

(O).




                                       NATURE OF THE ACTION


                                                         2
                 Case 20-10166-JTD      Doc 92       Filed 02/03/20   Page 3 of 14



                 3.    This is a class action for the recovery by Plaintiff and other similarly

situated employees of the Defendants of damages in the amount of 60 days’ pay and ERISA

benefits by reason of Defendants’ violation of the Plaintiff’ rights under the Worker Adjustment

and Retraining Notification Act, 29 U.S.C. § 2101 et seq. (“WARN Act”). The Plaintiff and the

other similarly situated employees are “aggrieved employees,” as defined by the WARN Act, who

are affected by the mass layoffs and/or plant closings at the Facilities ordered by Defendants on or

about February 3, 2020 and thereafter (collectively, “the Class”) Pursuant to the WARN Act, the

Defendants constituted a “single employer”. As such, the Defendants violated the WARN Act by

failing to give the Plaintiff and other similarly situated employees of the Defendants at least 60

days’ advance written notice of termination, as required by the WARN Act. As a consequence,

the Plaintiff and other similarly situated employees of the Defendants are entitled under the WARN

Act to recover from the Defendants their wages and ERISA benefits for 60 days, none of which

has been paid.



                                            PARTIES

                 4.    Upon information and belief, at all relevant times, Defendant Lucky’s

Market Parent Company, LLC is a Delaware corporation which is the parent company of the

Debtors.

                 5.    Upon information and belief, at all relevant times, Defendants Lucky's

Farmers Market Holding Company, LLC, Lucky's Market Operating Company, LLC, LFM Stores

LLC, Lucky's Farmers Market, LP, Lucky's Farmers Market Resource Center, LLC, Lucky's

Market Holding Company 2, LLC, Lucky's Market GP 2, LLC, Lucky's Market 2, LP, Lucky's

Market of Longmont, LLC, Lucky's Farmers Market of Billings, LLC, Lucky's Farmers Market of

                                                 3
              Case 20-10166-JTD          Doc 92       Filed 02/03/20   Page 4 of 14



Columbus, LLC, Lucky's Farmers Market of Rock Hill, LLC, LFM Jackson, LLC, Lucky's

Farmers Market of Ann Arbor, LLC, Lucky's Market of Gainesville, LLC, Lucky's Market of

Bloomington, LLC, Lucky's Market of Plantation, LLC, Lucky's Market of Savannah, GA, LLC,

Lucky's Market of Traverse City, LLC, Lucky's Market of Naples, FL, LLC and Sinoc, Inc. are

wholly-owned or majority-owned direct or indirect subsidiary affiliates of Lucky’s Market Parent

Company, LLC.

               6.      Upon information and belief, at all relevant times, Defendants, as a single

employer jointly maintained, owned, and operated facilities throughout the United States,

including a facility located at 6765 22nd Ave N, St. Petersburg, FL 33710 (the “Facilities”).

               7.      On or about February 3, 2020, Defendants, as a “single employer”, ordered

plant closings and/or mass layoffs at the Facilities without providing the sixty days advance written

notice required by the WARN Act.

               8.      Plaintiff Laura Forsyth is an “aggrieved employee” of Defendants, pursuant

to the WARN Act’s “single employer” provision.

               9.      On or about January 27, 2020 Defendants filed with this Court a voluntary

petition for relief under Chapter 11 of the United States Bankruptcy Code.

               10.     The Plaintiff and other similarly situated persons are “aggrieved

employees” of Defendants as a result of the Defendants’ failure to provide the legally required

advance written notice of the mass layoffs and/or plant closings ordered by the Defendants as a

single employer on or about February 3, 2020.

               11.     The Plaintiff brings this action on her own behalf and, pursuant to Rules

7023(a) and (b) of the Federal Rules of Bankruptcy, Rules 23(a) and (b)(3) of the Federal Rules of

Civil Procedure and the WARN Act, 29 U.S.C. § 2104(a)(5), on behalf of all other “aggrieved

                                                  4
               Case 20-10166-JTD          Doc 92       Filed 02/03/20   Page 5 of 14



employees” of the Defendants affected by the mass layoffs and/or plant closings at the Facilities

ordered by Defendants on or February 3, 2020 and thereafter (collectively, “the Class”).

                12.     Upon information and belief, Defendants constituted a “single employer”

of the Plaintiff and the other Class members in that among other things:

                        (a)     The Defendants shared common ownership;

                        (b)     The Defendants shared common officers and directors;

                        (c)     All of the Defendants exercised de facto control over the labor

practices governing the Plaintiff and Class Members, including the decision to order the mass

layoffs or plant closings at the Facilities;

                        (d)     There was a unity of personnel policies emanating from a common

source between Defendants; and

                        (e)     There was a dependency of operations between Defendants.



                      CLASS ACTION ALLEGATIONS 29 U.S.C. § 2104

                13.     The Plaintiff and each person she seeks to represent herein, were affected

by the mass layoffs and/or plant closings at the Facilities ordered by Defendants on or February 3,

2020 and thereafter without cause on his or her part and are "affected employees" within the

meaning of 29 U.S.C. § 2101(a)(5).

                14.     The Plaintiff brings this action on her own behalf and, pursuant to the

WARN Act, and Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and Rules 23(a) and

(b) of the Federal Rules of Civil Procedure, on behalf of all other similarly situated former

employees of Defendants who were affected by the mass layoffs and/or plant closings at the

Facilities ordered by Defendants on or February 3, 2020 and thereafter.

                                                   5
              Case 20-10166-JTD          Doc 92       Filed 02/03/20   Page 6 of 14



               15.     On or about February 3, 2020 and thereafter, Defendants ordered plant

closings and/or mass layoffs affecting the Plaintiff’s employment as part of a mass layoff and/or

plant closing which qualifies as an event for which she was entitled to receive to sixty (60) days'

advance written notice under the WARN Act.

               16.     Defendants as a single employer never gave Plaintiff the statutorily required

sixty (60) days advance written notice of the mass layoff and/or plant closing in violation of the

WARN Act.

               17.     At or about the time that the Defendants ordered plant closings and/or mass

layoffs at the Facilities on or about February 3, 2020 and thereafter, Defendants ordered other plant

closings and/or mass layoffs affecting approximately 1000 other employees at the Facilities (the

"Other Similarly Situated Former Employees") without cause on their part.

               18.     Pursuant to WARN Act 29 U.S.C. § 2104(a)(5), the Plaintiff maintains this

claim on behalf of each of the Other Similarly Situated Former Employees and for his or her

benefit.

               19.     Each of the Other Similarly Situated Former Employees is similarly situated

to the Plaintiff in respect to his or her rights under the WARN Act.

               20.     The Defendants ordered plant closings and/or mass layoffs of the Plaintiff

and the Other Similarly Situated Former Employees without cause on the part of the employees.

               21.     The Plaintiff and each of the Other Similarly Situated Former Employees

are “affected employees" within the meaning of WARN Act 29 U.S.C. § 2101(a)(5).

               22.     Defendants were required by the WARN Act to give the Plaintiff and the

Other Similarly Situated Former Employees at least sixty (60) days prior written notice before

ordering plant closings and/or mass layoffs.

                                                  6
              Case 20-10166-JTD         Doc 92       Filed 02/03/20     Page 7 of 14



               23.     Prior to the Defendants ordering plant closings and/or mass layoffs, neither

the Plaintiff nor the Other Similarly Situated Former Employees received written notice that

complied with the requirements of the WARN Act.

               24.     Defendants failed to pay the Plaintiff and the Other Similarly Situated

Former Employees their respective wages, salary, commissions, bonuses, accrued holiday pay and

accrued vacation for sixty (60) calendar days following the ordering of plant closings and/or mass

layoffs and failed to make the 401(k) contributions and provide health insurance coverage and

other employee benefits under ERISA in respect to them for sixty (60) calendar days from and

after the dates of the ordering of plant closings and/or mass layoffs

                 CLASS ACTION ALLEGATIONS RULE 7023 (a) and (b)



               25.     The Plaintiff asserts this claim on behalf of herself and the Other Similarly

Situated Former Employees pursuant to Rules 7023(a) and (b)(3) of the Federal Rules of

Bankruptcy and Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

               26.     The Plaintiff and the Other Similarly Situated Former Employees constitute

a class within the meaning of Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and

Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure (The "Class").

               27.     Common questions of law and fact are applicable to all members of the
Class.
               28.     The common questions of law and fact arise from and concern the

following facts and actions, among others, that Defendants committed or failed to commit as to

all members of the Class: all Class members enjoyed the protection of the WARN Act; all Class

members were employees of Defendants who, prior to the ordering by Defendants of plant

closings and/or mass layoffs, worked at or reported to the Facilities; Defendants as a single

                                                 7
                 Case 20-10166-JTD       Doc 92       Filed 02/03/20   Page 8 of 14



employer ordered the plant closings and/or mass layoffs affecting the employment of all the

members of the Class without cause on their part without giving them at least sixty (60) days'

prior written notice as required by the WARN Act; and Defendants failed to pay the Class

members wages and to provide other employee benefits for the sixty (60) day period following

the ordering by Defendants of plant closings and/or mass layoffs.

                 29.   The questions of law and fact common to the members of the Class, as

above noted, predominate over any questions affecting only individual members, and thus, this

Class claim is superior to other available methods for the fair and efficient adjudication of this

controversy.

                 30.   The Plaintiff’s claims are typical of the claims of other members of the

Class in that for each of the several acts described above.

                 31.   The Plaintiff will fairly and adequately protect and represent the interests

of the Class.

                 32.   The Plaintiff has the time and resources to prosecute this action and has

retained counsel who have had extensive experience in matters involving employee rights, the

WARN Act, class action litigation and bankruptcy court litigation.

                 33.   The Class is so numerous as to render joinder of all members

impracticable as there are approximately 1000 persons who are included in the Class.

                 34.   The Class meets the requirements of Fed. R. Civ. P. 23(a) for class

certification.

                 35.   The Class meets the requirements of Fed. R. Civ. P. 23(b)(3) because the

questions of law or fact common to the members of the Class predominate over any questions



                                                  8
               Case 20-10166-JTD         Doc 92       Filed 02/03/20   Page 9 of 14



affecting only individual members, and that a class action is superior to other available methods

for the fair and efficient adjudication of the controversy.

               36.     No Class member has an interest in individually controlling the

prosecution of a separate action under the WARN Act.

               37.     No litigation concerning the WARN Act rights of any Class member has

been commenced.

               38.     Concentrating all the potential litigation concerning the WARN Act rights

of the Class members in this Court will avoid a multiplicity of suits, will conserve judicial

resources and the resources of the parties and is the most efficient means of resolving the WARN

Act rights of all the Class members.

               39.     On information and belief, the identities of the Class members are

contained in the books and records of Defendants.

               40.     On information and belief, a recent residence address of each of the Class

members is contained in the books and records of Defendants.

               41.     On information and belief, the rate of pay and benefits that were being

paid by Defendants to each Class member at the time of Defendants’ ordering the plant closings

and/or mass layoffs are contained in the books and records of Defendants.

               42.     As a result of Defendants’ violation of the WARN Act, the Plaintiff and

the other members of the Class have been damaged in amounts equal to the sum of: (a) their

respective lost wages, salaries, commissions, bonuses, accrued holiday pay, accrued vacation

pay, 401(k) contributions for sixty (60) days; (b) the health and medical insurance and other

fringe benefits that they would have received or had the benefit of receiving, for a period of sixty

(60) days after the dates of the Defendants ordering plant closings and/or mass layoffs ; and (c)

                                                  9
              Case 20-10166-JTD         Doc 92        Filed 02/03/20   Page 10 of 14



medical expenses incurred during such period by such persons that would have been covered and

paid under the then applicable employee benefit plans had that coverage continued for that

period.

                                   THE CLAIM FOR RELIEF



               43.     At all relevant times, the Defendants employed 100 or more employees

(exclusive of part-time employees, i.e., those employees who had worked fewer than 6 of the 12

months prior to the date notice was required to be given or who had worked fewer than an

average of 20 hours per week during the 60 day period prior to the date notice was required to be

given (the “Part-Time Employees”)), or employed 100 or more employees who in the aggregate

worked at least 4,000 hours per week exclusive of hours of overtime within the United States.

               44.     At all relevant times, each Defendant was an “employer,” as that term is

defined in the WARN Act and continued to operate as a business until it determined to order a

mass layoff and/or plant closing at the Facilities.

               45.     On or about February 3, 2020 and thereafter the Defendants as a single

employer ordered a “mass layoff” and/or “plant closing” at the Facilities, as that term is defined

by the WARN Act.

               46.     The mass layoff and/or plant closing at the Facilities resulted in

“employment losses,” as that term is defined by the WARN Act for at least fifty (50) of

Defendant’s employees as well as 33% of Defendants’ workforce at the Facilities, excluding

“part-time employees,” as that term is defined by the WARN Act.




                                                 10
               Case 20-10166-JTD         Doc 92     Filed 02/03/20     Page 11 of 14



                47.     The Plaintiff and each of the other members of the Class were affected by

the plant closings and/or mass layoffs ordered by the Defendants without cause on his or her

part.

                48.     The Plaintiff and each of the other members of the Class are “affected

employees” of the Defendants within the meaning of the WARN Act.

                49.     The Defendants were required by the WARN Act to give the Plaintiff and

each of the other members of the Class at least 60 days advance written notice prior to ordering

plant closings and/or mass layoffs at the Facilities.

                50.     The Defendants failed to give the Plaintiff and other members of the Class

written notice that complied with the requirements of the WARN Act.

                51.     The Plaintiff and each of the other members of the Class are “aggrieved

employees” of the Defendants as that term is defined in the WARN Act.

                52.     The Plaintiff and each of the other members of the Class are “aggrieved

employees” of the Defendants as that term is defined in the WARN Act.

                53.     The Defendants failed to pay the Plaintiff and each of the other members

of the Class their respective wages, salary, commissions, bonuses, accrued holiday pay and

accrued vacation for 60 days following their respective terminations and failed to make the

pension and 401(k) contributions and provide employee benefits under ERISA, other than health

insurance, for 60 days from and after the dates of the ordering of plant closings and/or mass

layoffs at the Facilities.

                54.     The relief sought in this proceeding is equitable in nature.

        WHEREFORE, Plaintiff on her own behalf and on behalf of each of the other Class

members demand judgment, jointly and severally, against Defendants as follows:

                                                  11
                Case 20-10166-JTD      Doc 92     Filed 02/03/20     Page 12 of 14



                A.    An allowed administrative priority claim pursuant to 11 U.S.C. §

  503(b)(1)(A)(ii) against the Defendants in favor of the Plaintiffs and Class members equal to the

  sum of: (a) unpaid wages, salary, commissions, bonuses, accrued holiday pay, accrued vacation

  pay, pension and 401(k) contributions and other ERISA benefits, for a maximum of 60 days, that

  would have been covered and paid under the then applicable employee benefit plans had that

  coverage continued for that period, all determined in accordance with the WARN Act, 29 U.S.C.

  §2104(a)(1)(A) and which are attributable to the post-petition portion of the Plaintiffs’ and

  Class’s WARN Act claim, with any amounts attributable to any pre-petition portion of the

  Plaintiffs’ and Class’s WARN Act claims being entitled to wage priority status pursuant to 11

  U.S.C. § 507(a)(4) and (5) up to $13,650,with any remainder as a general unsecured claim.

                B.    A judgment against Defendants in favor of the Plaintiff and the other Class

  members for the sum of: (a) unpaid wages, salary, commissions, bonuses, accrued holiday pay,

  accrued vacation pay, pension and 401(k) contributions and other ERISA benefits, for a

  maximum of 60 days, that would have been covered and paid under the then applicable employee

  benefit plans had that coverage continued for that period, all determined in accordance with the

  WARN Act, 29 U.S.C. §2104(a)(1)(A);

                C.    Certification that the Plaintiff and the other Class members constitute a

single class;

                D.    Appointment of the undersigned attorneys as Class Counsel;

                E.    Appointment of Plaintiff as the Class Representative and payment of

reasonable compensation to her for her services as such;

                F.    An allowed administrative priority claim against Defendants under 11

U.S.C. § 503 for the reasonable attorneys’ fees and the costs and disbursements that the Plaintiff

                                                12
             Case 20-10166-JTD         Doc 92    Filed 02/03/20     Page 13 of 14



incurs in prosecuting this action, as authorized by the WARN Act, 29 U.S.C. § 2104(a)(6);

               G.     A judgment against Defendants for the reasonable attorneys’ fees and the

costs and disbursements that the Plaintiff incurs in prosecuting this action, as authorized by the

WARN Act, 29 U.S.C. § 2104(a)(6); and

               H.     Such other and further relief as this Court may deem just and proper.


                      Respectfully submitted,

                      February 3, 2020

                                                     By: /s/ _ James E. Huggett __
                                                     MARGOLIS EDELSTEIN
                                                     James E. Huggett (#3956)
                                                     300 Delaware Avenue
                                                     Suite 800
                                                     Wilmington, DE 19801
                                                     Phone 302-888-1112
                                                     Fax 302-888-1119

                                                     LANKENAU & MILLER, LLP
                                                     Stuart J. Miller (SJM 4276)
                                                     132 Nassau Street, Suite 1100
                                                     New York, NY 10038
                                                     P: (212) 581-5005
                                                     F: (212) 581-2122

                                                     THE GARDNER FIRM, P.C. Mary E.
                                                     Olsen, Esq. (OLSEM4818) M. Vance
                                                     McCrary (MCCRM4402) 182 St. Francis
                                                     Street, Suite 103 Mobile, AL 36602
                                                     Telephone: (251) 433-8100
                                                     Facsimile: (251) 433-8181
                                                     Email: molsen@thegardnerfirm.com;
                                                     vmccrary@thegardnerfirm.com

                                                     WENZEL FENTON CABASSA, P.A.
                                                     Brandon Hill
                                                     Luis A. Cabassa
                                                     110 North Florida Avenue Suite 300
                                                     Tampa, FL 33602

                                                13
Case 20-10166-JTD   Doc 92    Filed 02/03/20     Page 14 of 14



                                  Main No.: 813-224-0431
                                  Direct No.: 813-337-7992
                                  Facsimile: 813-229-8712
                                  Email: bhill@wfclaw.com
                                  Email: lcabassa@wfclaw.com
                                  Email: jcornell@wfclaw.com
                                  Email: rcooke@wfclaw.com


                                  Attorneys for Plaintiff and the Proposed
                                  Class




                             14
